HEDRICK, Judge.
Defendant contends the court erred in denying his motions for judgment as of nonsuit as to the charge of possession of a controlled substance. Defendant argues that the evidence is insufficient to show that defendant was in possession of the drugs in question. We do not agree.
*133The State’s evidence tends to show that defendant had possession and control of and claimed ownership to the automobile in which the drugs were located. When the evidence is considered in the light most favorable to the State, it is sufficient to show that defendant had constructive possession of the drugs in question. State v. Rogers, 28 N.C. App. 110, 220 S.E. 2d 398 (1975).
Defendant also contends that the court erred in denying his motions for judgment as of nonsuit with respect to the charge of possession of a stolen vehicle.
G.S. 20-106 in pertinent part provides, “Any person ... who has in his possession any vehicle which he knows or has reason to believe has been stolen or unlawfully taken ... is guilty of a felony.” (Emphasis added.) The State argues that evidence that the defendant was in possession of the stolen vehicle approximately one month after it was stolen in Salisbury, North Carolina, is sufficient to raise an inference that the defendant knew or had reason to believe that the automobile was stolen. In articulating the doctrine of the possession of recently stolen goods this Court in State v. Cotten, 2 N.C. App. 305, 310, 163 S.E. 2d 100, 103 (1968), said the following: “The possession of stolen property recently after the theft, and under circumstances excluding the intervening agency of others, affords presumptive evidence that the person in possession is himself the thief . . . .” (Emphasis added.)
In the present case the evidence offered by the State demonstrates the “intervening agency of others,” thereby rendering the doctrine inapplicable. All of the evidence tends to show that the defendant purchased the automobile in Virginia on 30 January 1976 and that he at all times claimed to be the owner. While the evidence is sufficient to raise an inference that the automobile was stolen, the defendant’s possession thereof under the circumstances of this case is not sufficient to raise the inference that defendant was the thief or that he knew or had reason to believe that the automobile was stolen.
Furthermore,- the evidence tending to show that the public vehicle identification number plate had been replaced is not sufficient to raise an inference that defendant knew or had reason to believe that the vehicle was stolen, since there is no evidence that the alteration was made by defendant or with his knowledge. Indeed, the evidence disclosed that the vehicle contained the same identification number when defendant purchased it in Virginia as it did when he applied for a title in North Carolina. The alteration was *134not such as to alert a layman to the fact that any change had been made in the identification plate, or that the vehicle was stolen. Thus, we hold that the court erred in denying defendant’s motions for judgment as of nonsuit with respect to the charge of possession of a stolen vehicle.
The result is:
As to the charge of possession of a controlled substance (76CR2347)
No error.
As to the charge of possession of a stolen vehicle in violation of G.S. 20-106 (76CR2345)
Reversed.
Judges Vaughn and Clark concur.